Bart F. Virden, Judge, dissenting. I respectfully dissent. Here, the trial judge found that Webb violated only the condition that he not commit any criminal offenses, specifically, by possessing controlled substances and a firearm. I would reverse because Webb had no notice that his probation could be revoked for possession of controlled substances. Further, while Webb did have notice of the firearms allegation, there was insufficient evidence to prove constructive possession of the firearm. I. The State’s Petition for Revocation and Violation Report Afforded Webb No Notice That His Probation Could Be Revoked on the Basis That He Possessed Controlled Substances Webb’s notice consisted of the State’s petition for revocation and the attached violation report. Although the petition was general, the violation report was specific. In alleging that Webb violated condition # 1 (“Laws”), the State did not include an allegation that Webb possessed controlled substances on August 6, 2018. In alleging that he violated | ¡¡condition # 6 (“Controlled Substances”), only Webb’s positive drug test from two years prior is mentioned. Although the violation report refers to Webb’s arrest on August' 6, 2013, with respect to both conditions, there is no allegation by the State that Webb violated his probation by possessing controlled substances on August 6, 2013. When Webb objected to the lack of notice, the judge directed defense counsel’s attention to the police report from Webb’s arrest on August 6, 2013 — which was not introduced into evidence — and asserted that it served as notice to Webb of the controlled-substances allegation. According to defense counsel, the police report made no mention of Webb’s having possessed controlled substances. Judging by their comments, both the prosecutor and the judge conceded that it did not. In Robinson v. State, 14 Ark. App. 38, 44, 684 S.W.2d 824, 827 (1985), this court stated: It is the State’s burden to properly notify the appellant regarding the basis upon which it seeks to revoke his suspension, and this Court is unable to relieve the State of that burden by requiring the appellant to present a “last minute” defense to a charge which could have been duly set forth in the State’s revocation petition. This is especially true, when as here, the trial court had already expressed in unqualified terms its position that appellant did not have to be charged with battery in order for • it to revoke his suspension. Without due notice by the State of its basis for seeking to revoke suspension, a defendant is left to speculate upon what charges might emanate from the State’s evidence on the day of the revocation hearing. Procedural due process cannot be met by allowing the State' to proceed in the fashion it suggests. The State failed to sustain its burden of providing Webb with notice that the State sought to revoke his probation on the basis that he possessed controlled substances on August 6, 2013. Although the majority recognizes that Webb received no notice in this regard, they nevertheless affirm Webb’s revocation in part on the basis that he constructively possessed | mcontrolled substances. Because this complete lack of notice is fundamentally unfair, I would reverse on this point. II. There Was Insufficient Evidence That Webb Violated a Condition of His Probation by Constructively Possessing a Firearm The'majority contends that there was an alternative basis for revoking Webb’s probation given his constructive possession of a firearm. I disagree because there was insufficient evidence presented that Webb constructively possessed the firearm found under his passenger’s seat. To prove constructive possession, the State must show that the accused exercised care, control, and management over the contraband and that the accused knew the matter possessed was contraband. Johns v. State, 2011 Ark. App. 217, 378 S.W.3d 857. Joint occupancy of a vehicle, standing alone, is not sufficient to establish possession or joint possession. Id. There must be some other factor linking the accused to the contraband. Id. Other factors to consider include (1) whether the contraband was found in plain view; (2) whether the contraband was found on the defendant’s person or with his personal effects; (3) whether the contraband was found on the same side of the car seat as the defendant or in immediate proximity to him; (4) whether the accused owned the vehicle in question or exercised dominion and control over it; and (5) whether the accused acted suspiciously before or during the arrest. Id. The only factor linking Webb to the firearm was the fact that he exercised dominion and control over the vehicle owned by his brother. The firearm was not in plain view, and it was not found on the same side of the car where Webb was sitting. There was no evidence |nthat the firearm was found among Webb’s personal effects. There was also no evidence that Webb acted suspiciously. Webb was stopped for having a broken headlight, and, according to Sergeant Stokes, Webb cooperated during the arrest. Although the trial court disbelieved the testimony by Webb and Wright that Webb had no knowledge that the firearm was in the vehicle, that is not affirmative proof that Webb did have knowledge and control over the firearm. I do not think Webb’s driving the car in which a firearm was found was sufficient to allow the trial court to find, by even a preponderance of the evidence, that Webb violated a condition of his probation by constructively possessing a firearm. Abramson, Kinard, and Hoofman, JJ., join in this dissent.